Per Curiam,
The disputed questions of fact which arose on the trial of this case were of such a character that the decision of them necessarily rested with the jury, and it would have been grave error to withdraw them with a binding instruction to find for the defendant. We think the facts were fairly submitted to the jury with a sufficient explanation to enable them to understand precisely the questions they were to dispose of. We see no error in the charge, and an examination of the testimony satisfies us that there was quite enough to sustain the verdict.
Judgment affirmed.